DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 12/22/2021. Claims 1, 7, 15, 17 and 20 are amended. Claims 6 and 8-14 are cancelled. Claims 21-28 are new. Claims 1-5, 7 and 15-28 are currently pending, with claims 2-3 and 16 withdrawn from consideration.
The rejection of claims 7 and 20 under 35 U.S.C. 112(b) has been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2021, with respect to the rejection(s) of claim(s) 1 and 4-5 under 35 U.S.C. 102(a)(1) as being anticipated by Hunt; claims 7, 15 and 17-19 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Zastawny; and claim 20 under 35 U.S.C. 103 as being unpatentable over Hunt in view of Kucklick, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunt in view of Reid, and Hunt in view of Smith as discussed below.
Claim Objections
Claims 22-23 and 27 are objected to because of the following informalities:  
In claim 22, line 3, the phrase “arm potion” should read “arm portion” or similar language.
In claim 23, the phrase “the insertion portion a second width” should read “the insertion portion has a second width” or similar language.
In claim 27, the phrase “the insertion portion a second width” should read “the insertion portion has a second width” or similar language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 25, the claim recites “the one or more suture attachment structures” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since one or more suture attachment structures have not been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to one or more suture attachment structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt (US 5437646) (previously of record) in view of Reid (US 2017/0095269 A1).
	Regarding claim 1, Hunt discloses (abstract; col. 4 line 35-col. 9 line 20; figs. 1-11) a surgical cannula comprising: 
	a seal structure including at least one valve (end cap 12 including tri-cuspid leaf valve, col. 4 lines 35-41, fig. 1); and 
	a cannula body (fig. 1), including: 
		an insertion portion (tubular body 11 including helical thread 16, fig. 1) having a distal opening (distal opening of cylindrical passageway 14, col. 4 lines 42-59; fig. 1) that is configured to be inserted into tissue (cannula inserted into tissue, col. 6 lines 42-60), and 

	wherein the seal structure is configured to removably associate with the proximal opening of the cannula body (tubular body 11 allows entrance of end cap 12, therefore removably associated with proximal opening of tubular body 11, col. 4 line 60-col. 5 line 3; figs. 1-2); and 
	wherein the seal structure is configured to retain a positive pressure within the cannula body when engaged with the cannula body (tabs of tricuspid leaf valve provide gas seal between body and atmosphere within tubular body 11, col. 5 lines 40-63 and col. 6 lines 42-60; figs. 2-5), and the seal structure is configured to retain a positive pressure within the cannula body when an object is inserted through the cannula and the seal structure (tricuspid valve maintains seal when instrument is inserted through seal, col. 5 lines 40-63; figs. 2-5).
	However, Hunt fails to disclose the valve being a duckbill valve that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction.
	Reid teaches (paras. [0044]-[0048]; fig. 1), in the same field of endeavor, a cannula seal assembly, where the seal assembly includes a backflow prevention seal 8 that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction (seal 8 prevents fluid backflow through seal but opens to allow fluid or object to pass through seal when pressure is applied, para. [0045]), and further teaches the seal being in either duckbill form or three-slit trifold form (para. [0045]).
	Therefore, Hunt fails to disclose the valve being a duckbill valve, but teaches the valve being a tri-cuspid valve, and Reid teaches a backflow prevention seal being either a duckbill valve or in three-slit trifold form, which one of ordinary skill would’ve understood to be a tri-cuspid valve, and therefore KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including the valve being a duckbill valve, instead of the tri-cuspid valve as disclosed in Hunt, because Reid teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either valve mechanism.
	Regarding claim 4, Hunt (as modified) teaches the device of claim 1. Hunt further discloses wherein: the cannula body includes a retaining lip (at least flange 21, col. 4 lines 42-59; figs. 1-2) adjacent to the proximal opening (figs. 1-2) that extends outward laterally from the receiving portion (figs. 1-2 of Hunt depict flange 21 extending outward laterally from tubular body 11); and the seal structure is configured to engage with the retaining lip so as to cover the proximal opening (end cap 12 mounts tubular body 11 via flange 21, figs. 1-2).
	Regarding claim 5, Hunt (as modified) teaches the device of claim 1. Hunt further discloses wherein: the cannula body includes a first retaining lip (flange 22, col. 4. Lines 42-59; figs. 1-2) located adjacent to the proximal opening (figs. 1-2) and extending outward laterally from the receiving portion (figs. 1-2 depict flange 21 extending outward laterally from tubular body 11), a second retaining lip (flange 21, figs. 1-2) located closer to the distal opening than the first retaining lip (figs. 1-2) and also extending outward laterally from the receiving portion (figs. 1-2), and a retaining groove (indentation 23) located between the first retaining lip and the second retaining lip (figs. 1-2); and the seal structure includes a retaining hook structure extending laterally inward from a sidewall of the seal structure (locking tab 32 extending inward from end cap 12, col. 5 lines 34-40; figs. 1-2), the retaining hook structure being configured to reversibly engage with the retaining groove on the cannula body (col. 5 lines 34-40; figs. 1-2).
	Regarding claim 7, Hunt (as modified) teaches the device of claim 1. Hunt further discloses wherein: the cannula body is substantially rigid (body 11 is rigid, col. 4 line 60-col. 5 line 3) and formed, at least in part, of a material selected from the group consisting of polycarbonate and polypropylene (body 11 may be formed of polypropylene, col. 4 line 60-col. 5 line 3); the insertion portion of the cannula body has a first gauge, the receiving portion of the cannula body has a second gauge, and the second gauge is larger than the first gauge (tubular body 11 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would include second gauge larger than first gauge of passageway 14 comprising threads 16, col. 4 line 60-col. 5 line 3; figs. 1-2).
	Regarding claim 21, Hunt (as modified) teaches the device of claim 1. Hunt (as modified) further teaches wherein the valve and the seal structure are all a continuous unitary piece of an elastomeric material (end cap including valve formed of a single, molded piece, therefore, one of ordinary skill would’ve understood the combination of Hunt and Reid to further teach the valve integral with the cap as disclosed in Hunt, col. 5 line 20-col. 6 line 22).
Claims 15, 17-19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith (US 2006/0253077 A1).
	Regarding claim 15, Hunt discloses (abstract; col. 4 line 35-col. 9 line 20; figs. 1-11) a surgical cannula comprising: 
	a seal structure including at least one valve (end cap 12 including tri-cuspid leaf valve, col. 4 lines 35-41, fig. 1); and 
	a cannula body (fig. 1), including 
		an insertion portion (tubular body 11 including helical thread 16, fig. 1) that includes a distal opening (distal opening of cylindrical passageway 14, col. 4 lines 42-59; fig. 1) and is configured to be inserted into tissue (cannula inserted into tissue, col. 6 lines 42-60), and 

	wherein the seal structure is configured to retain a positive pressure within the cannula body when an object is inserted through the cannula and the seal structure (tricuspid valve maintains seal when instrument is inserted through seal, col. 5 lines 40-63; figs. 2-5);
	wherein the insertion portion of the cannula body has a first gauge; 
	wherein the receiving portion of the cannula body has a second gauge; 
	wherein the second gauge is larger than the first gauge (tubular body 11 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would include second gauge larger than first gauge of passageway 14 comprising threads 16, col. 4 line 60-col. 5 line 3; figs. 1-2).
	However, Hunt fails to disclose wherein the seal structure further includes a tether, and a tab portion; the tether including an arm portion connecting the seal structure to a tether ring, the tether ring surrounding the insertion portion of the cannula body; and the tab portion extending laterally outward from the seal structure and being configured to be gripped in order to facilitate removal of the seal structure from the receiving portion of the cannula body.
	Smith teaches (paras. [0051]-[0057]; figs. 24-28), in the same field of endeavor, a surgical port with a seal structure (300) and a cannula body (cannula assembly 100) including a receiving portion (cannula housing 108, fig. 1) and an insertion portion (cannula sleeve 102), where the seal structure further includes a tether (304, fig. 24), and a tab portion (306, para. [0051]; fig. 24); the tether including an arm portion (arm of tether 304, fig. 24) connecting the seal structure to a tether ring (sleeve hole 322 which is locked via locking tab 324 and would therefore form a ring structure, para. [0052]), the tether ring surrounding the insertion portion of the cannula body (fig. 27); and the tab portion extending 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s device with the seal structure further including the tether and tab portion as claimed, as taught by Smith, in order to secure the adapter assembly to the cannula and facilitate gripping engagement of the seal assembly by the surgeon.
	Regarding claim 17, Hunt (as modified) teaches the device of claim 15. Hunt (as modified) further teaches wherein the seal structure, the tether, and the tab portion are all formed of a continuous unitary piece of material (adapter seal assembly 300 including seal section 308, tether 304 and tab 306 formed from elastomeric material, para. [0055] of Smith).
	Regarding claim 18, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein: the insertion portion of the cannula body is generally cylindrical (col. 4 lines 42-59; fig. 1); and the insertion portion includes threads on an exterior surface thereof (helical thread 16, fig. 1).
	Regarding claim 19, Hunt (as modified) teaches the device of claim 15. Hunt further discloses wherein the seal structure reversibly covers the proximal opening of the cannula body (tubular body 11 reversibly receives end cap 12 via flange 21 and 22, figs. 1-2); the seal structure is configured to be removable from the proximal opening (tubular body 11 allows entrance of end cap 12, therefore removable, col. 4 line 60-col. 5 line 3; figs. 1-2); the cannula body includes a retaining lip (at least flange 21, col. 4 lines 42-59; figs. 1-2) adjacent to the proximal opening (figs. 1-2) that extends outward laterally from the receiving portion (figs. 1-2 depict flange 21 extending outward laterally from tubular body 11); and the seal structure is configured to reversibly engage with the retaining lip so as to cover the proximal opening (end cap 12 reversibly mounts tubular body 11 via flange 21, figs. 1-2).
	Regarding claim 28, Hunt (as modified) teaches the device of claim 17. Hunt (as modified) further teaches wherein the seal structure, the tether, and the tab portion are all formed of a continuous unitary piece of an elastomeric material (para. [0055] of Smith).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid as applied to claim 1 above, and further in view of Kucklick (US 2016/0256254 A1) (previously of record).
	Regarding claim 20, Hunt (as modified) teaches the device of claim 1.
	Hunt further discloses a method of performing an arthroscopic surgery (device may be used for arthroscopic surgery, col. 6 line 61-col. 7 line 3), comprising: inserting the surgical cannula according to claim 1 into an incision in the skin of a patient providing access to a surgical site (cannula inserted into tissue, col. 6 lines 42-60; fig. 2). 
	However, Hunt (as modified) fails to teach delivering an implant through the cannula to the surgical site; and securing the implant to tissue at the surgical site.
	Kucklick teaches (paras. [0021]-[0022]; figs. 1a-1d), in the same field of endeavor, a method of performing arthroscopic surgery (surgeon creates arthroscopic workspace, para. [0022]) including delivering an implant (sheet of biological construct 11, para. [0022]) through a cannula to a surgical site (biologic construct 11 may be delivered through a cannula to arthroscopic workspace, paras. [0021]-[0022]), and securing the implant to tissue at the surgical site (sheet is secured to body tissue, para. [0022]), for the purpose of providing the capability of repair for shoulder and joint surgery into an arthroscopic workspace via the biologic construct (paras. [0020]-[0022]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device with the method of delivering and securing an implant, as taught in Kucklick, in order to provide the capability of repair for shoulder and joint surgery into an arthroscopic workspace via the implant, which would provide more use of the .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid as applied to claim 1 above, and further in view of Smith.
	Regarding claim 22, Hunt (as modified) teaches the device of claim 1.
	However, Hunt (as modified) fails to teach wherein: the seal structure further includes a tether, and a tab portion; the tether including an arm potion connecting the seal structure to a tether ring, the tether ring surrounding the cannula body; the tab portion extending laterally outward from the seal structure and being configured to be gripped in order to facilitate removal of the seal structure from the receiving portion of the cannula body; and the seal structure, the tether, and the tab portion are all a continuous unitary piece of an elastomeric material.
	Smith teaches (paras. [0051]-[0057]; figs. 24-28), in the same field of endeavor, a surgical port with a seal structure (300) and a cannula body (cannula assembly 100) including a receiving portion (cannula housing 103, fig. 1) and an insertion portion (cannula sleeve 102), where the seal structure further includes a tether (304, fig. 24), and a tab portion (306, para. [0051]; fig. 24); the tether including an arm potion (arm of tether 304, fig. 24) connecting the seal structure to a tether ring (sleeve hole 322 which is locked via locking tab 324 and would therefore form a ring structure, para. [0052]), the tether ring surrounding the cannula body (fig. 27); the tab portion extending laterally outward from the seal structure and being configured to be gripped in order to facilitate removal of the seal structure from the receiving portion of the cannula body (para. [0053]); and the seal structure, the tether, and the tab portion are all a continuous unitary piece of an elastomeric material (adapter seal assembly 300 including seal section 308, tether 304 and tab 306 formed from elastomeric material, para. [0055]), for the purpose of securing the adapter assembly to the cannula and facilitating gripping engagement of the seal assembly by the surgeon (paras. [0051]-[0052]).
.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid as applied to claim 1 above, and further in view of Christy (US 5683378).
	Regarding claim 23, Hunt (as modified) teaches the device of claim 1. 
	Hunt further discloses wherein the insertion portion of the cannula body has a first width at the distal opening; the insertion portion a second width at an end of the insertion portion opposite the distal opening; wherein the second width is larger than the first width (tubular body 11 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would include second gauge larger than first gauge of passageway 14 comprising threads 16, col. 4 line 60-col. 5 line 3; figs. 1-2).
	However, Hunt (as modified) fails to teach wherein the insertion portion gradually narrows from the second width to the first width.
	Christy teaches (col. 3 line 55-col. 4 line 22, col. 8 lines 15-25; figs. 1-2), in the same field of endeavor, an endoscopic wound access device including a cannula comprising an insertion portion (cannula 10 including length 106, fig. 1), wherein the insertion portion gradually narrows from a second width to a first width (cannula 10 tapers towards distal end, col. 3 line 55-col. 4 line 22; figs. 1-2), for the purpose of creating a leakproof seal with a narrow incision, thus maintaining gas pressure within the cavity (col. 3 line 55-col. 4 line 22, col. 8 lines 15-25).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device with the cannula gradually narrowing, as .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Reid as applied to claim 1 above, and further in view of Zastawny (US 2009/0209915 A1) (previously of record).
	Regarding claim 24, Hunt (as modified) teaches the device of claim 1.
	However, Hunt (as modified) fails to teach further including one or more suture attachment structures extending outward laterally from the cannula body; wherein the one or more suture attachment structures each include a flange having an eyelet hole extending therethrough.
	Zastawny teaches (paras. [0054]-[0056]; fig. 5), in the same field of endeavor, a cannula assembly (assembly including cannula body 90, fig. 5) including one or more suture attachment structures extending outward laterally from the cannula body (suture flanges 112, para. [0056]; fig. 5), the one or more suture attachment structures each include a flange having an eyelet hole extending therethrough (suture holes 98, paras. [0054] and [0056]; fig. 5), for the purpose of providing a structure configured to receive sutures to secure the cannula to tissue (para. [0054]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device to include suture attachment structures, as taught by Zastawny, in order to provide a structure configured to receive sutures to secure the cannula to tissue, which would allow the device of Hunt (as modified) to tie sutures external to the body and pass sutures through the cannula without loss of pneumoperitoneum (col. 3 lines 39-68 of Hunt).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith as applied to claim 15 above, and further in view of Zastawny.
	Regarding claim 25, Hunt (as modified) teaches the device of claim 15. 

	Zastawny teaches (paras. [0054]-[0056]; fig. 5), in the same field of endeavor, a cannula assembly (assembly including cannula body 90, fig. 5) including one or more suture attachment structures including two flanges (suture flanges 112, para. [0056]; fig. 5), each flange extending outward laterally from the cannula body and including an eyelet hole (suture holes 98, paras. [0054] and [0056]; fig. 5), for the purpose of providing a structure configured to receive sutures to secure the cannula to tissue (para. [0054]).
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device to include suture attachment structures, as taught by Zastawny, in order to provide a structure configured to receive sutures to secure the cannula to tissue, which would allow the device of Hunt (as modified) to tie sutures external to the body and pass sutures through the cannula without loss of pneumoperitoneum (col. 3 lines 39-68 of Hunt).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith as applied to claim 15 above, and further in view of Reid.
	Regarding claim 26, Hunt (as modified) teaches the device of claim 15. 
	However, Hunt (as modified) fails to teach wherein the valve is a duckbill valve that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction.
	Reid teaches (paras. [0044]-[0048]; fig. 1), in the same field of endeavor, a cannula seal assembly, where seal assembly includes a backflow prevention seal 8 that acts as a one-way check valve by opening in response to pressure applied onto the valve from one direction but not from an opposite direction (seal 8 prevents fluid backflow through seal but opens to allow fluid or object to pass through 
	Therefore, Hunt (as modified) fails to teach the valve being a duckbill valve, but teaches the valve being a tri-cuspid valve, and Reid teaches a backflow prevention seal being either a duckbill valve or in three-slit trifold form, which one of ordinary skill would’ve understood to be a tri-cuspid valve, and therefore discloses that these are interchangeable or known equivalents in the art. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of the device including the valve being a duckbill valve, instead of the tri-cuspid valve as taught in Hunt (as modified), because Reid teaches that these are interchangeable or known equivalents in the art, and therefore one of ordinary skill would have expected the device to function equally as well with either valve mechanism.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Hunt in view of Smith as applied to claim 15 above, and further in view of Christy.
	Regarding claim 27, Hunt (as modified) teaches the device of claim 15. Hunt (as modified) further teaches wherein the insertion portion of the cannula body has a first width at the distal opening; the insertion portion a second width at an end of the insertion portion opposite the distal opening; wherein the second width is larger than the first width (tubular body 11 includes wider diameter circular bore 25 at proximal end, therefore receiving portion at proximal end would include second gauge larger than first gauge of passageway 14 comprising threads 16, col. 4 line 60-col. 5 line 3; figs. 1-2); 
	However, Hunt (as modified) fails to teach wherein the insertion portion gradually narrows from the second width to the first width.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hunt’s (as modified) device with the cannula gradually narrowing, as taught by Christy, in order to provide the capability of creating a leakproof seal with a narrow incision via the taper, thus maintaining gas pressure within the cavity.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4653477 to Akui, disclosing an endoscope forceps stopcock including a tether.
US 2018/0271508 A1 to Berti, disclosing a cannula with a cap and an attachment mechanism.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DIANE D YABUT/Primary Examiner, Art Unit 3771